Filed 4/13/16 Marriage of Linda and Mejia-Linda CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re the Marriage of ROBERT T. LINDA
and MARY C. MEJIA-LINDA.

MARY C. MEJIA-LINDA,
         Appellant,                                                  A145055
v.
                                                                     (Alameda County
ROBERT T. LINDA,                                                     Super. Ct. No. HF-13696964)
         Respondent.

         Mary C. Mejia-Linda (appellant), acting in propria persona, appears to be
appealing from a judgment dated April 28, 2015. However, no judgment bearing that
date, or any judgment relating to the purported subject of this appeal, appears in the
record.1 No judgment appearing to have been entered, we dismiss this appeal as one
being brought to challenge interlocutory orders which are not appealable. (Kinoshita v.
Horio (1986) 186 Cal.App.3d 959, 962-963; Lester v. Lennane (2000) 84 Cal.App.4th
536, 560; Code Civ. Proc., § 904.1.)

         1
         On June 12, 2015, we received a certificate from the Alameda County Superior
Court indicating that no record was being sent from that court to this court, appellant
having elected to proceed under California Rules of Court, rule 8.124. Appellant filed a
notice of appeal, which was lodged in this court on May 8, 2015, on Judicial Council
form APP-002. In addition to the aforementioned appeal from a default judgment
(checked as “other” on the form), appellant checked each and every box, indicating seven
separate types of judgments from which she was appealing. Only “judgment after jury
trial” was left unchecked.


                                                             1
       In addition, appellant’s brief2 presents an unintelligible compilation of disjointed
historical facts, accusations, and claims which fail to comply with many fundamental
rules of appellate procedure. Those deficiencies include the failure to: (1) present legal
analysis and relevant supporting authority for each point asserted, with appropriate
citations to the record on appeal (Duarte v. Chino Community Hospital (1999) 72
Cal.App.4th 849, 856); (2) support references to the record with a citation to the volume
and page number in the record where the matter appears; and (3) state the nature of the
action, the relief sought in the trial court, the judgment or order appealed from, and
summarize the significant facts, but limited to matters in the record (Cal. Rules of Court,
rule 8.204(a)(1)(C), (2)(A), (C)).
       These are not mere technical requirements, but important rules of appellate
procedure designed to alleviate the burden on the court by requiring litigants to present
their cause systematically, so that the court “may be advised, as they read, of the exact
question under consideration, instead of being compelled to extricate it from the mass.”
(Landa v. Steinberg (1932) 126 Cal.App. 324, 325.)
       Perhaps most importantly, the incomprehensible nature of appellant’s brief makes
it impossible for this court to discern what precise errors she is claiming were made by
the trial judge, and how such errors were prejudicial. We are not required to search the
record on our own seeking error. (Del Real v. City of Riverside (2002) 95 Cal.App.4th
761, 768.)
       At oral argument held on March 29, 2016, appellant appeared and presented
argument. It appears to us from her comments that her claim centers on an order filed by
the family law court on February 24, 2015, using Judicial Council form FL-300, and
which set a hearing on a request for a default prove-up hearing on April 14, 2015. But,
her comments at oral argument appeared to focus on the preprinted admonition on page
one of that form order that “[i]f child custody or visitation is an issue in this proceeding,
Family Code section 3170 requires mediation before or at the same time as the

       2
           No brief was filed by respondent.


                                               2
hearing . . . .”3 Because appellant indicated at oral argument that she and respondent had
no children together, it does not appear that any action was taken by the court relating to
child custody.
       As previously noted, appellant appears before us in propria persona. While this
may explain the deficiencies in her brief, it in no way excuses them. (Burnete v. La Casa
Dana Apartments (2007) 148 Cal.App.4th 1262, 1267 [“ ‘ “[T]he in propria persona
litigant is held to the same restrictive rules of procedure as an attorney” ’ ”].) Appellant’s
self-represented status does not exempt her from the rules of appellate procedure or
relieve her of her burden on appeal. Those representing themselves are afforded no
additional leniency or immunity from the rules of appellate procedure simply because of
their propria persona status. (See Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985;
see also Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–1247.)
                                       DISPOSITION
       The appeal is dismissed on this court’s own motion for the foregoing reasons. In
the interest of justice, the parties are to bear their own costs of appeal.




       3
          There was no appendix filed by appellant as part of the record on appeal as
required by California Rules of Court, rule 8.124, another deficiency supporting dismissal
of this appeal. (Cal. Rules of Court, rule 8.140.) Instead, the aforementioned order is one
of several copies of court orders that appellant appended to an email dated May 26, 2015,
directed to the lead clerk of this division.


                                               3
                                _________________________
                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




                            4
A145055, Marriage of Linda




                             5